Citation Nr: 0309923	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as a result of claimed Agent Orange exposure.

2.  Entitlement to service connection for a mouth infection, 
as a result of claimed Agent Orange exposure.

3.  Entitlement to service connection for a growth on the 
head, as a result of claimed Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo
INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran submitted a substantive appeal (VA Form 9) in 
September 2002, requesting a hearing before a Member of the 
Board (Veterans Law Judge) at the RO.  This type of hearing 
is called a travel Board hearing.

The requested hearing has not been held, however, so the 
Board may not proceed with the adjudication of the veteran's 
claims before giving him an opportunity for this type of 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§§ 20.700, 20.704 (2002).

Accordingly, the claims hereby are REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
travel Board hearing before a Veterans 
Law Judge (VLJ) at the soonest available 
opportunity.  And the RO must notify the 
veteran of the date, time and location of 
the hearing once it is scheduled.  Unless 
the veteran indicates, preferably in a 
signed statement, that such a hearing is 
no longer desired, the hearing should be 
held and the claims file thereafter 
returned to the Board in accordance with 
current appellant procedures.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




